ALLOWABILITY NOTICE

Preliminary Amendment
Receipt is acknowledged of the preliminary amendment filed 22 March 2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 May 2021 was filed before the mailing date of the first action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is hereby considered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joshua L. Pritchett (Reg. No. 69,004) on 31 May 2022.

The application has been amended as follows: 
In the claims:
Claim 1 has been replaced with the following:
--1. A rotor assembly, comprising: 
a rotor disc; 
a plurality of rotor blades fixed to the rotor disc and extending radially outward in a radial direction of the rotor disc; and 
at least one rolling element configured to roll on at least one curved surface facing inward in the radial direction of the rotor disc, each curved surface being supported by circumferentially adjacent rotor blades of the plurality of rotor blades, 
wherein the at least one rolling element includes: 
a first rolling element configured to roll on a first curved surface of the at least one curved surface, the first curved surface having a first curvature radius R1; and 
a second rolling element configured to roll on a second curved surface of the at least one curved surface, the second curved surface having a second curvature radius R2; and 
wherein the rotor assembly satisfies at least one of the following conditions (A) and (C): 
(A) the first curvature radius R1 of the first curved surface is different from the second curvature radius R2 of the second curved surface; and 
(C) a distance d1 from a central axis of the rotor disc to the first rolling element is different from a distance d2 from the central axis of the rotor disc to the second rolling element.

In claim 3, the entirety of line 2 has been deleted.
In claim 3, line 3, “the curvature radius R” has been changed to --the first curvature radius R1 and the second curvature radius R2--.

In claim 9, line 2, “a first curved surface as the curved surface” has been changed to --the first curved surface--.
In claim 9, line 3, “a second curved surface as the curved surface” has been changed to --the second curved surface--.

In claim 11, 2nd to last line, “U-shape” has been changed to --U-shaped--.

In claim 14, line 3, “as” has been changed to --portion of--
In claim 14, line 5, “as” has been changed to --portion of--.

The above changes to the claims have been made for reasons described in the accompanying interview summary.
Reasons for Allowance
Claims 1-3, 5-7, 9, and 11-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art neither anticipates nor renders obvious the combination of limitations that includes “wherein the rotor assembly satisfies at least one of the following conditions (A) and (C): (A) the first curvature radius R1 of the first curved surface is different from the second curvature radius R2 of the second curved surface; and (C) a distance d1 from a central axis of the rotor disc to the first rolling element is different from a distance d2 from the central axis of the rotor disc to the second rolling element” (claim 1); “the curved surface is provided on a U-shaped plate spring mounted in an elastically deformed state between two of the plurality of rotor blades which are adjacent in a circumferential direction of the rotor disc, and  wherein the U-shaped plate spring has a U-shaped opening facing inward in the radial direction of the rotor disc” (claim 11).
Persson (US 2,651,494) discloses pins 12,13 that are loosely received within curved surfaces of borings 6,7 but does not disclose “each curved surface being supported by circumferentially adjacent rotor blades of the plurality of rotor blades” as required by claim 1.
Vermont (US 5,143,517) discloses vibration damping elements 13 that engage rotor elements. The vibration damping elements 13 are not configured to “roll” on any curved surfaces, much less respective curved surfaces having different curvatures as required by condition (A) of claim 1. Furthermore, the vibration damping elements are located at the same radial locations and, thus, do not satisfy condition (C) of claim 1.
Tomii (JP 2008-303794; see IDS submission) discloses a vibration damping element formed of various segments 32 in Figure 6. The segments 32 all engage with the same curved surface, not different surfaces that are both “supported by circumferentially adjacent rotor blades of the plurality of rotor blades” as required by claim 1.
Tomii also discloses that the vibration damping element is received within a tube 15a, which is not a “U-shaped plate spring mounted in an elastically deformed state” as required by claim 11.
Saeki (JP 09303107) discloses a vibration damping element 45 received within an enclosed tube 40, which is not a “U-shaped plate spring” as required by claim 11.

Citations of Pertinent Prior Art
Roberts, III et al. (US 9,194,238) is related to a foreign reference cited an IDS and discloses a damping element formed of spherical elements (Figure 10).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. LEGENDRE whose telephone number is 571-270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kenneth Bomberg can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LEGENDRE/Primary Examiner, Art Unit 3745